Stephens, J.
In an action against two defendants for deceit, where it was alleged that the plaintiff was defrauded by certain false representations knowingly made by one of the defendants in his individual capacity and as agent for the other defendant; that the plaintiff was induced to purchase a house by a false representation, knowingly made by the defendants, that the house was constructed of first-class material, that “number-one lumber” was used throughout the house, and that the lumber was “all right,” when in fact the lumber of which the floors were constructed was not “first-class” material, was not “all right,” and was not “number-one lumber;” that the flooring was infested with an insect called “lyetus powder-post beetle” which had bored through the flooring and had ruined the floors; that the defendants knew of the true condition of the floors, including the presence of the lyetus powder-post beetle, but that the plaintiff was ignorant thereof; to the plaintiff’s damage in the sum expended by him in the amount of the cost of replacing the defective flooring, a cause of action was set out, and the allegations were sufficiently specific to withstand the special demurrer. The court did not err in overruling the demurrers.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.